Title: Thomas Jefferson to Martha Jefferson Randolph, 29 November 1817
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                    
                        My dear Martha
                        Poplar Forest
Nov. 29. 17.
                    
                    The calculation in my former letter of the time when Johnny Hemings would be done, was made on a guess of his own. by what he has since done I can estimate the time it will take him more exactly, and I find the cart need not leave Monticello till Thursday the 11th of December, on which day therefore I wish it to be dispatched.
                    I have been two days engaged from sunrise to sunset with a surveyor in running round my lines, which have never before been run round. I find that one neighbor (Cobbs) has cleared one half of his field on my land, and been cultivating it for 20. years chiefly in corn, having cut down the line trees so as to leave it nearly impossible to find out the lines. they are by no means unravelled as yet.
                    News from this place you will not expect. my health continues good except my sprained shoulder; and every body here well. my affectionate love attends always on yourself & the family.
                    Th: Jefferson
                